DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first captured image acquisition unit” configured to “acquire a first captured image obtained by capturing light from an observation target irradiated with light in a first wavelength band, the observation target emitting fluorescence when irradiated with excitation light in a second wavelength band different from the first wavelength band” in claim1 ; “a second captured image acquisition unit” configured to “acquire a second captured image obtained by capturing the fluorescence from the observation target irradiated with the excitation light” in claim 1; “an evaluation value calculator” configured to “calculate an evaluation value used for control of brightness of the second captured image based on one of the first captured image and the second captured image in claim 2; “an evaluation value calculator” configured to “calculate an evaluation value used for control of brightness of the first captured image based on one of the first captured image and the second captured image” in claim 5; “a mode switch” configured to “switch between a first observation mode and a second observation mode” in claim 7; “a memory controller configured to “control writing of an image to the memory and reading of an image from the memory” in claim 7; ” the memory controller” is configured to “write the first captured image to a first memory area in the memory, read a plurality of divided images, obtained by dividing the first captured image into the images … respectively from a plurality of divided areas in the first memory area in which the plurality of divided images have been written and output the plurality of divided images” in claim 7; “ an imaging device” configured to “capture light from an observation target, the observation target emitting fluorescence when irradiated with the excitation light and being irradiated with the light in the first wavelength band, to generate a first captured image and capture the fluorescence from the observation target irradiated with the excitation light to generate a second captured image” in claim 9; and “the medical image processing apparatus” according to claim 1 configured to “process the first captured image and the second captured image” in claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 9 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Talbert et al. (U.S. Patent Application Publication No. US 2020/0397298 A1) (hereafter referred to as “Talbert (‘298)”).  
The examiner would like to point out that the various “units” identified in section 5 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG.s 1 and 2.
FIG.s 1 and 2 is a schematic diagram showing the hardware configuration of the medical observation system 1. The above-mentioned configuration of the medical observation system 1 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. FIG.s 1 and 2 and a program. As shown in FIG.s 1 and 2, the medical observation system 1 includes a control device 9, which is configured using a central processing unit (CPU), a memory 92, a storage 97. These are connected to each other by a bus. The CPU (Central Processing Unit) 9 controls another configuration in accordance with a program stored in the memory 92, performs data processing in accordance with the program, and stores the processing result in the memory 97. The CPU can be a microprocessor. The memory 92 stores a program executed by the CPU and data. The memory 92 can be a DRAM (Dynamic Random Access Memory).   
With regard to claim 1, Talbert (‘298) describes a first captured image acquisition unit configured to acquire a first captured image obtained by capturing light from an observation target irradiated with light in a first wavelength band, the observation target emitting fluorescence when irradiated with excitation light in a second wavelength band different from the first wavelength band (see Figure 1 and refer for example to paragraphs [0088], [0089], [0156] through [0204] (which describe the various wavelength bands), [0258], [0266] and [0267]); a second captured image acquisition unit configured to acquire a second captured image obtained by capturing the fluorescence from the observation target irradiated with the excitation light (see Figure 1 and refer for example to paragraphs [0088], [0089], [0156] through [0204] (which describe the various wavelength bands), [0258], [0266] and [0267]); a first image processor configured to execute image processing on the first captured image (see Figure 2A, element 250 and refer for example to paragraph [0104]); and a second image processor configured to execute image processing including blurring processing of blurring an image on the second captured image (see Figure 2A, element 250 and refer for example to paragraphs [0104] and [0238] through [0240]).
As to claim 2, Talbert (‘298) describes further comprising an evaluation value calculator configured to calculate an evaluation value used for control of brightness of the second captured image based on one of the first captured image and the second captured image, wherein the second image processor is configured to change an intensity of the blurring processing based on the evaluation value (refer for example to paragraphs [0004] and [0255]).
In regard to claim 4, Talbert (‘298) describes wherein the first image processor is configured to execute the image processing including image enhancement processing of enhancing an image, on the first captured image (see Figure 2A, element 250 and refer for example to paragraphs [0237] through [0241]). 
With regard to claim 9, Talbert (‘298) describes a light source configured to emit light in a first wavelength band and excitation light in a second wavelength band different from the first wavelength band (see Figure 1 and refer for example to paragraphs [0088], [0089], [0156] through [0204] (which describe the various wavelength bands), [0258], [0266] and [0267]); an imaging device configured to capture light from an observation target, the observation target emitting fluorescence when irradiated with the excitation light and being irradiated with the light in the first wavelength band, to generate a first captured image and capture the fluorescence from the observation target irradiated with the excitation light to generate a second captured image (see Figure 1 and refer for example to paragraphs [0088], [0089], [0156] through [0204] (which describe the various wavelength bands), [0258], [0266] and [0267]); and the medical image processing apparatus according to claim 1 configured to process the first captured image and the second captured image (see Figure 2A, element 250 and refer for example to paragraphs [0104] and [0237] through [0241]).


Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Talbert (‘795) and Satoshi both disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
July 19, 2021